Title: From George Washington to Vice Admiral d’Estaing, 14 July 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Camp at pyramus [N.J.] July 14th 1778
          
          I take the earliest opportunity to advise you, that I have been informed of your
            arrival on this coast, with a fleet of Ships under your command, belonging to his most
            Christian Majesty, our Great Ally. I congratulate you, Sir, most sincerely upon this
            event and beg leave to assure you of my warmest wishes for your success. The
            intelligence of your arrival was communicated to me last night, by a Letter from the
            Honble Mr Laurens, president of the Congress, as you will perceive by the inclosed
              copy.
          With respect to the number or force of the British ships of War, in the port of New
            York, I am so unhappy, as not to be able to inform you  of either,
            with the precision, I could wish as they are constantly
            shifting their Stations. It is probable and I hope it is the case, that your advices on
            this subject from some captures you may have made, are more certain than those of
            Congress, or any I can offer. The number of their transports is reported to be extremely
            great, and I am persuaded that it is. If possible, I will obtain an accurate state of
            their Ships of war, which I shall do myself the honor of transmitting to you.
          Before I conclude, I think it proper to acquaint you, that I am now arrived with the
            main body of the Army, immediately under my command, within twenty miles of the North or
            Hudson’s river, which I mean to pass as soon as possible about fifty miles above New
            York. I shall then move down before the Enemy’s lines, with a view of giving them every
            jealousy in my power. And I further think it proper to assure you, that I shall upon
            every occasion feel the strongest inclination to facilitate such enterprizes as you may
            form and are pleased to communicate to me.
          I would submit it to your consideration, whether it will not be expedient to establish
            some conventional signals, for the purpose of promoting an easier correspondence between
            us & mutual intelligence. If you deem it expedient, you will be so obliging as
            to fix upon them, with Lieut. Colo. Laurens, One of my Aids, who will have the honor of
            delivering you this, and of giving you satisfaction in many particulars respecting our
            affairs, and to whom you may safely confide any measures or information you may wish me
            to be acquainted with.
          I have just received advice, that the Enemy are in daily expectation of a provision
            fleet from Cork, and that they are under great apprehensions, lest it should fall into
            your hands. You will also permit me to notice, that
            there is a navigation to New-York from the sea, besides the one between Sandy Hook
            & Long Island. This lies between the latter and the state of Connecticut—is
            commonly known by the name of the sound and is capable of receiving forty Gun Ships,
            though the passage within seven miles of the City at a particular place is extremely
            narrow & difficult. I have the Honor to be with great respect Sir Yr Most Obedt
            sevt
          
            G. Washington
          
        